JOINT AND MUTUAL GENERAL RELEASE

KNOWN ALL MEN BY THESE PRESENTS

 

This Joint and Mutual General Release (the “Release”) is made by and between
Matthew Harrington (“Harrington”), Robert Rosner (“Rosner”) and SocialPlay USA,
Inc. (“SocialPlay”)

1.       In consideration of the sum of one dollar in hand received and other
good and valuable consideration receipt of which is hereby acknowledged each
party signatory hereto for themselves, estate, beneficiaries, officers,
directors, affiliates, attorneys, successors and assigns has remised, released,
and forever discharged, and does now, for itself and its heirs, executors, and
administrators, remise, release, acquit, satisfy, and forever discharges the
other, their estate, assigns, successors, officers, directors, affiliates,
attorneys, brokerage firms facilitating the purchase or sale of SocialPlay
common stock, heirs, executors, attorneys in fact, and administrators, of and
from all, and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law, or in equity, which against any party hereto may have
against the other or their successors, heirs, executors or administrators,
hereafter can, shall, or may have, for, on, or by reason of any matter, cause,
or thing whatsoever from the beginning of time to the date hereof arising out of
any business transactions between the signatories hereto of any kind or nature.

The foregoing release is specifically contingent upon release of the Purchase
Price to Harrington and delivery of the Shares to Rosner as more specifically
set forth in the Stock Purchase and Settlement Agreement executed between the
parties and attached hereto.

This Release may be executed in any number of counterparts, each counterpart to
be deemed an original.

 

[Signatures on the following page.]

 1 

 

 

IN WITNESS WHEREOF, this Release is executed as set forth below.

 

SocialPlay USA Inc.

 

 

 /s/ Robert Rosner 

 

 

 

Date: December 30, 2016

    /s/ Mathew Harrington Date: December 30, 2016     /s/ Robert Rosner Date:
December 30, 2016





 2 

 

 



